Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response of the Amendment filed on 10/12/2020 and RCE filed on 10/23/2020. As directed by the Amendment, claims 1, 4 and 7 have been amended. As such claims 1-4 and 7-13 are pending in the instant application.
The Applicant has amended claims 1 and 7 to correct minor informalities, the previous claim objections are withdrawn. 
The Applicant has amended claim 4 to clarify the claiming subject matter, the previous 112(b) claim rejection is withdrawn.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in an interview with Mr. De La Cerra on 01/7/2021.


1. (Currently Amended) 		A nasal pillow system for treating sleep apnea, the system comprising: 
a removable valve cartridge comprising an inspiratory valve and expiratory valve;
a hose connected to the removable valve cartridge on one end and connected to a blower box on the other end;
a nasal pillow comprising: 
a cavity wall defining a cavity; 

a valve cartridge receiver opening formed into the cavity wall and constructed to receive the removable valve cartridge; 
two nasal interface structures connected to the cavity wall, wherein each of the nasal interface structures extends from the cavity wall and wherein each of the nasal interface structures defines an internal air flow channel with a cross-sectional area, the internal air flow channel in fluid communication with the cavity, and 
each of the nasal interface structures comprising: 
a conical nasal interface adapted to be inserted into a patient's nostril, the conical nasal interface having an opening to the airflow channel; 

an annular relief pocket connected to the cylindrical truck structure and the cavity wall; 
wherein the connection between the annular relief pocket and the cavity wall defines a plane, and a first portion of the annular relief pocket extends away from the plane and a second portion extends toward the plane; and 
wherein the connection between the cylindrical trunk structure and the conical nasal interface is adapted to maintain the cylindrical trunk structure fixed relative to the conical nasal interface when the nasal pillow is used by a patient.
4. (Currently Amended) 		The nasal pillow system of claim 1, wherein the annular relief pocket defines a cross-sectional area, and when one of the nasal interface   structures moves, the cross-sectional area remains substantially constant.
7. (Canceled) 	

Allowable Subject Matter
Claims 1-4 and 8-13 allowed.

The following is an examiner’s statement of reasons for allowance:

Hakim et at. (U.S. Publication 2015/0040907), the closet prior art discloses a valve cartridge (Fig. 2: valve assembly 10) comprising an inspiratory valve (Fig. 5: flexible membrane 16) and an expiratory valve (expiration port 22 and rotatable sleeve 18) with a mask coupling 24 to engage the mask. Although Hakim silent about the valve cartridge/assembly 10 is removable, Witt or Brambilla et al. (U.S. Publication 2014/0276177) teaches the valve assembly is removable for hygiene and replacement purposes (Brambilla’s [0063], Fig. 2; Witt’s [0033]). However, Hakim’s system is meant to be operated with ambient air and excluded a pressurized source (Hakim’s [0007]). As such, Hakim does not disclosed a hose connected to the removable valve cartridge on one end and connected to a blower box on the other end, as required in the independent claim 1. In addition, because no references of record or reasonable combination thereof, could be found which disclose or suggest all feature of the claims or dependents therein, the claims allowed over prior arts.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        





/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785